  

Exhibit 10.5

 

 

Written Description of

2015 Executive Incentive Compensation Annual Plan -

Chief Credit Officer

 

The following is a description of the material terms of the 2015 Executive
Incentive Compensation Annual Plan (the “Plan”) that was adopted by the
Compensation Committee (the “Committee”) of the Board of Directors of Guaranty
Federal Bancshares, Inc. (the “Company”) with respect to the bonus payable to
Sheri Biser, the Company’s Chief Credit Officer (the "Executive"), for 2015:

 

The Plan will pay a maximum of $67,600 of which fifty percent (50%) of the bonus
amount will be paid in cash and fifty percent (50%) will be paid in the form of
restricted stock grants. There are three possible levels of incentive awards:
threshold (25%); target (50%); and maximum (100%). For any bonus amount to be
paid, the threshold level of performance must be achieved. The bonus amount will
be prorated for performance achievements between the threshold and target levels
and between the target and maximum levels. The four performance measurements of
the Company (and the weight given to each measurement) applicable to each award
level are as follows: (i) revenue growth (20%); (ii) net interest margin (20%);
(iii) pre-tax net income (30%); and (iv) non-performing assets to average total
assets (30%). The following minimum criteria must all be satisfied before an
award is paid under the Plan: (i) net income of the Company for calendar year
2015 of at least 75% of approved budget to receive full performance incentive
and incentive will be reduced by 50% if Company achieves between 50% and 74.99%
of budget net income; No incentive will be paid if net income is below 50% of
budget; (ii) satisfactory audits as determined by the Board of Directors of the
Company after review of findings from regulatory examination reports and
applicable audits and reviews; (iii) the bank’s tier 1 leverage capital and
total risk-based capital ratios must not fall below 9% and 12%, respectively,
and adversely classified assets to tier 1 capital and allowance for loan losses
must not exceed 35%; and (iv) satisfactory performance appraisal, actively
employed by Guaranty Bank, and in good standing at the time the bonus is paid,
which will not be prior to the public release of earnings in 2016 for the
calendar year 2015. The Board of Directors of the Company retains the right to
make the final determination of the bonus payment and amount, if any, and may
consider other pertinent facts prior to making an award of restricted stock. All
incentive payments shall be subject to the Company’s Compensation Clawback
Policy.

 

The Plan also includes vesting and holding periods for the restricted stock
grants. The vesting period for these grants shall be three (3) years from the
date of grant. Also, the Executive agrees not to sell, transfer or otherwise
dispose of such shares for a period of three (3) years from the date of the
award. Exceptions to such restriction on sale, transfer or disposition may be
granted for hardship circumstances to be determined by the Committee.

 

 

 

 